UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

Robson Xavier Gomes, et al.

v. Civil No. 20-cv-453-LM

U.S Department of Homeland Security,
Acting Secretary, et al.

ORDER SETTING CONDITIONS OF RELEASE
RELATIVE TO RELEASE OF INDIVIDUAL CLASS MEMBER

Emmanuel Evariste

 

IT IS ORDERED that the release of the petitioner/plaintiff is subject to the following conditions:

1. You shall not commit any offense in violation of federal, state, or local law while on
release in this case.

N

. If the Court orders you to surrender, you will do so at the date, time, and location set
by the Court.

Ww

. Upon release from custody, you are to follow Centers for Disease Control (“CDC”)
recommended precautions for the quarantine of individuals who may have been
exposed to COVID-19, including to stay at home for 14 days after leaving the facility.
This 14-day quarantine may be lifted only in the event that you test negative for
COVID-19 during the quarantine.

ay

During and after the 14-day quarantine, you shall adhere to all applicable CDC
recommended social-distancing guidelines and other orders and recommendations
issued by federal, state, or local governments designed to limit the spread of
COVID-19.

Nn

. You shall abide by all DHS/ICE/ERO Orders of Supervision unless such orders
conflict with the orders of this Court. As part of your DHS/ICE/ERO Order of
Recognizance/Supervision you will be enrolled in an Alternatives to Detention
program (see para 6 for electronic monitoring of ATD). You must comply with the
requirements of the ATD program.

Oo

; Your ATD program includes electronic monitoring.

~—

‘ You shall assist Immigration and Customs Enforcement with obtaining a travel
document if requested to do so.
8. You shall appear at a status conference on July 1, 2020. That status conference shall
occur via either telephone or video, as determined by the Court. You shall appear at
all other proceedings as required (in-person, telephonically, or by video) and as
ordered by the Court.

9. You shall be under house arrest, which in your case means that you shall be

restricted to your residence or designated address unless:

You need to attend court hearings.

b. You need to go to a doctor’s office or hospital.

You need to visit your attorney.

3 [| You need to go to work if you are employed by a business or organization
that is permitted to be open under applicable state and local “stay-at-home”
orders. You must have a valid work authorization issued by U.S. Citizenship
and Immigration Services in order to leave your designated place or
residence for work purposes.

. You need to leave your designated place or residence to get groceries for
yourself at a grocery store, as permitted under applicable state and local
“stay-at-home” orders.

@

a. 0

oO

[Additional exceptions:

10] ¥] You shall be subject to home, video, or telephone visits by ICE (or a contractor hired
by ICE) to confirm your compliance with the terms and conditions of this bail order.
You shall appear for office visits at ICE (or the ICE contractor's office) as required by
ICE.

1 “Z| You shall ask for the Court’s permission to change the designated place or residence
unless your situation requires the immediate change of the designated place (e.g., for
safety reasons). In the latter case, you shall immediately advise the Court, counsel for
petitioners/plaintiffs, and the U.S. Attorney in writing.

2
Case 1:20-cv-00453-LM Document 184 Filed 06/02/20 Page 3 of 5

12. [ | Special condition(s):
13. You shall submit a release plan with the following information:

a. Designated Place/Residence Address During 14-Day Quarantine Period:
i. ADDRESS:

   
   
  
 

b. Your custodian du

z.. Designated Place/
i. ADDRESS:
d. Your custodian aft
i. NAME:
ii. PHONE NU
iii. EMAIL:

Your release plan shall be redacted from the public version of this order.
TO IMMIGRATION AND CUSTOMS ENFORCEMENT:

PETITIONER SHALL NOT BE ARRESTED WHILE ON RELEASE IN THIS CASE
UNLESS:

a. there exists a warrant issued for his arrest by a United States Magistrate Judge
or United States District Judge for violating the terms and conditions of this

order; or
b. _ there is a final order of removal making you presently removable from the
United States within two weeks.

TO THE PETITIONER:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES:

A violation of any of the foregoing conditions of release may result in the immediate
issuance for your arrest, a revocation of release, and an order of detention.

ACKNOWLEDGMENT OF PETITIONER

I acknowledge that I am the petitioner in this case and that I am aware of the conditions
of release. I promise to obey all conditions of release and to appear as directed. I am aware of
the penalties set forth above.

Date: (-2- 20 CD

“Signature of Petitioner

DIRECTIONS TO UNITED STATES DEPARTMENT OF HOMELAND SECURITY:

The petitioner shall not be released until he/she is processed and signs the release order.
The petitioner is ORDERED released after processing.

 

pene, 6/2/2020

cc: Counsel of the Record

 
